     Case 2:20-cv-01079-TLN-JDP Document 25 Filed 09/10/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GEREMY TURNER,                                    No. 2:20-cv-01079-TLN-JDP
12                       Plaintiff,
13           v.                                         ORDER
14    CITY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          This matter is before the Court on Plaintiff Geremy Turner’s (“Plaintiff”) Motion for

18   Relief under Federal Rule of Civil Procedure (“Rule”) 56(d). (ECF No. 20.) Defendants City of

19   Sacramento, Officer Eric Nedeljkovic, and Officer Mustafa Muhammad (collectively,

20   “Defendants”) filed an opposition. (ECF No. 23.) Plaintiff filed a reply. (ECF No. 24.) For the

21   reasons set forth below, the Court DENIES Plaintiff’s motion.

22          I.      FACTUAL AND PROCEDURAL BACKGROUND

23          This case arises from Plaintiff’s allegations that Defendants violated his civil rights during

24   his arrest on July 29, 2019. (ECF No. 20 at 3.) Plaintiff filed the instant action on May 28, 2020.

25   (ECF No. 1.) Defendants filed a motion for summary judgment on July 16, 2021. (ECF No. 12.)

26   Rather than file an opposition, Plaintiff filed a motion to continue the hearing on Defendants’

27   motion for summary judgment (ECF No. 15) and also filed the instant motion for relief under

28   Rule 56(d) (ECF No. 20). On August 11, 2021, the Court granted Plaintiff’s motion to continue
                                                       1
     Case 2:20-cv-01079-TLN-JDP Document 25 Filed 09/10/21 Page 2 of 3


 1   the hearing on Defendants’ motion for summary judgment and indicated Plaintiff may file an

 2   opposition prior to the new hearing date. (ECF No. 21.) The Court also noted discovery closed

 3   on July 14, 2021, and absent an order granting a motion to reopen discovery pursuant to Rule 16

 4   or an order granting Plaintiff’s pending Rule 56(d) motion, discovery remains closed. (Id.)

 5           II.     STANDARD OF LAW

 6           Rule 56(d) provides: “If a nonmovant shows by affidavit or declaration that, for specified

 7   reasons, it cannot present facts essential to justify its opposition, the court may . . . defer

 8   considering the motion or deny it.” Fed. R. Civ. P. 56(d). “To prevail under this Rule, parties

 9   opposing a motion for summary judgment must make ‘(a) a timely application which (b)

10   specifically identifies (c) relevant information, (d) where there is some basis for believing that the

11   information sought actually exists.’” Emp’rs Teamsters Local Nos. 175 and 505 Pension Trust

12   Fund v. Clorox Co., 353 F.3d 1125, 1129–30 (9th Cir. 2004) (quoting VISA Int’l Serv. Ass’n v.

13   Bankcard Holders of Am., 784 F.2d 1472, 1475 (9th Cir. 1986)). “The burden is on the party

14   seeking additional discovery to proffer sufficient facts to show that the evidence sought exists,

15   and that it would prevent summary judgment.” Chance v. Pac–Tel Teletrac Inc., 242 F.3d 1151,

16   1161 n.6 (9th Cir. 2001). Further, a court may deny “further discovery if the movant has failed

17   diligently to pursue discovery in the past.” Cal. Union Ins. Co. v. Am. Diversified Sav. Bank, 914

18   F.2d 1271, 1278 (9th Cir. 1990) (citations omitted).

19           III.    ANALYSIS

20           In the instant motion, Plaintiff argues the Court should deny Defendants’ motion for
21   summary judgment or defer the motion until the close of discovery because Plaintiff’s lead

22   counsel is out of the country for a family emergency and the parties “have not engaged in

23   meaningful discovery.” (ECF No. 20 at 1–2.) Plaintiff further indicates “newly associated

24   counsel . . . thinks that written discovery and key depositions will elicit facts to support Plaintiff’s

25   claims.” (Id. at 4.)

26           In opposition, Defendants stress that Plaintiff has not conducted any discovery since filing
27   the lawsuit in May 2020. (ECF No. 23 at 2.) Defendants also emphasize Plaintiff’s only “good

28   cause” argument — that Plaintiff’s counsel left the country — is insufficient because Plaintiff’s
                                                          2
     Case 2:20-cv-01079-TLN-JDP Document 25 Filed 09/10/21 Page 3 of 3


 1   counsel left the country on July 22, 2021, over a week after discovery closed. (Id.) As such,

 2   Defendants argue Plaintiff has not diligently pursued discovery. (Id. at 3–4.) Defendants also

 3   argue Plaintiff’s motion does not specifically identify any relevant information being sought or

 4   how such information would be essential to oppose summary judgment. (Id. at 3.)

 5           In reply, Plaintiff vaguely argues the discovery sought would overcome summary

 6   judgment. (ECF No. 24 at 2; ECF No. 24-1 at 2 (“The specific facts that Plaintiff hopes to elicit

 7   from further discovery: is the who, what, when, where, and why, of Plaintiff’s false arrest and

 8   Defendants’ illegal search.”).) Plaintiff further argues that his new counsel diligently sought

 9   discovery as soon as she entered the case on August 5, 2021. (Id. at 4.)

10           The Court finds Plaintiff has not been diligent. Plaintiff does not contest that he

11   conducted no discovery in the time between filing the action in May 2020 and the close of

12   discovery in July 2021. Further, Plaintiff’s Rule 56(d) motion and his new counsel’s attempts to

13   conduct discovery occurred almost a month after discovery closed. The Court is sympathetic to

14   the fact that Plaintiff’s new counsel joined the case after discovery closed, but that does not

15   excuse Plaintiff’s failure to conduct any discovery for the year preceding the close of discovery.

16   In addition, Plaintiff also fails to meet his burden to identify what specific, relevant information

17   he seeks and how that information would preclude summary judgment. Plaintiff’s vague

18   generalities are insufficient.

19           Accordingly, the Court DENIES Plaintiff’s Rule 56(d) motion.

20           IV.     CONCLUSION
21           For the foregoing reasons, the Court DENIES Plaintiff’s Motion for Relief under Rule

22   56(d). (ECF No. 20.) The hearing on Defendants’ pending motion for summary judgment is set

23   for October 14, 2021, and Plaintiff may file an opposition prior to that time pursuant to the

24   Federal Rules of Civil Procedure and this Court’s Local Rules.

25           IT IS SO ORDERED.

26   Dated: September 10, 2021
27
                                                Troy L. Nunley
28                                              United States District Judge
                                                         3
